Judge Phillips
dissenting.
In my opinion the evidence of record does not support the Commission’s findings that plaintiff’s condition has changed and *52he is no longer totally disabled as earlier determined. The Commission apparently proceeded under the impression that it was incumbent upon plaintiff to show that his condition had not changed and he was still totally disabled, whereas defendant had the burden of showing that plaintiff’s condition had changed and he was not totally disabled. No evidence was presented either as to any change in plaintiff’s condition or his employability. The random activities that the Commission found plaintiff had engaged in do not support its conclusion that plaintiff is able to obtain a job and work regularly at it.
The only change that the record reveals is in the Commission’s appraisal of plaintiff’s credibility, which is not the kind of change that permits the Commission to modify a previous adjudication under the provisions of G.S. 97-47.